Order entered November 23, 1966, awarding plaintiff judgment in the sum of $5,534 against defendant-appellant for support and alimony arrears, and other relief, unanimously modified, on the law and facts, and in the exercise of discretion, to the extent of vacating the adjudication of contempt of court, and as so modified affirmed, without costs and without disbursements. This record does not establish willful failure and refusal to make the required payments. Moreover, the plaintiff did not apply for an order of commitment. Concur—Botein, P. J., Stevens, Steuer, Rabin and McNally, JJ.